Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 8/4/2022.
Claim Status
2.	Claims 1, 3-8, 10-11, 13-18, and 20 have currently been amended. 

Response to Arguments
3.	The applicant’s arguments filed 8/3/2022 have been considered and are moot in view of new grounds of rejection.
A.	The rejection under 35 USC 112(b) has been withdrawn.

Claim Rejections – 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 8, 10-13, 18, and 20 are rejected under 35 USC 103 as being unpatentable over Mahaffey et al (US 2014/0189808) in view of Cumming (US 2013/0347128).
With respect to claim 1, Mahaffey et al teaches an electronic device (fig. 1 & 3A), comprising:
a communication circuitry (fig. 1 & 3A); 
a memory storing an application (fig. 1 & 3A); 
a display (fig. 1 & 3A); and 
a processor operatively connected with the communication circuitry, the memory, and the display (fig. 1 & 3A), wherein the memory includes instructions (fig. 1 & 3A) that, when executed, cause the processor to: 
receive a first user input requesting execution of the application (fig. 1, ‘112 & par [0057], lines 9-10, which discloses the requesting device being implemented to request for executing applications or resources provided by the server in which the request was transmitted); 
based on the first user input, execute the application including outputting an information input screen of the executed application on the display (fig. 6-14, which discloses executing the Lookout application upon the requesting user entering credentials via a GUI display), the information input screen including a first list that lists a plurality of external electronic devices (fig. 8, ‘808, which discloses providing the user requesting access with the option to select one of a plurality of devices to login via);
receive a second user input selecting a specific input selecting a specific external electronic device from among the plurality of external electronic devices in the list (fig. 8, ‘808, which discloses selecting one of the plurality of devices in the GUI prompt);
based on the second user input, transmit a request message regarding the specific external electronic device, the request message requesting login information (fig. 8, ‘810-‘812, “Login with Lookout”); and
automatically enter the login information into the information input screen (par [0046], lines 34-36, “automatically entered”).
Mahaffey et al does not explicitly teach receiving the login information regarding the specific external electronic device via the communication input screen.
However, Cumming further teaches receiving the login information regarding the specific external electronic device via the communication input screen (fig. 4, which discloses providing a plurality of options for user name selection associated with a plurality of different accounts during login).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings disclosed by Cumming within the disclosure of Mahaffey et al because incorporating the option to provide a plurality of user names for selection by a user intending to login (as disclosed in fig. 4 of Cumming) with the device selection login option via GUI (disclosed in fig. 8 of Mahaffey et al) in order to provide the useful improvement of expediting the authentication process for requesting users by providing a user with the option to view a listing of devices and corresponding user identification addresses to prevent unnecessary delays caused by password/user name issues.
With respect to claim 2, Mahaffey et al and Cumming teach the limitations disclosed by claim 1.
Mahaffey et al further teaches wherein the information input screen includes an authentication screen that secures access to the application (fig. 9, ‘904). 
With respect to claim 3, Mahaffey et al and Cumming teach the limitations disclosed by claim 1.
Mahaffey et al further teaches wherein the login information includes authentication information utilized to authenticate a user for access to the application (fig. 15). 
With respect to claim 8, Mahaffey et al and Cumming teach the limitations disclosed by claim 1.
Mahaffey et al further teaches wherein the processor is configured to broadcast a request message requesting the input information using the communication circuitry (par [0094], lines 6-11). 
With respect to claim 10, Mahaffey et al and Cumming teach the limitations disclosed by claim 1.
Mahaffey et al further teaches wherein each piece of login information is visually displayed in the first list using at least one of an image or a text (fig. 8, ‘804-‘812). 
With respect to claim 11, Mahaffey et al teaches a method for an electronic device (fig. 1), the method comprising:
receiving, by a processor, a first user input requesting execution of an application (fig. 1, ‘112 & par [0057], lines 9-10, which discloses the requesting device being implemented to request for executing applications or resources provided by the server in which the request was transmitted); 
based on the first user input, execute the application including outputting an information input screen of the executed application on the display (fig. 6-14, which discloses executing the Lookout application upon the requesting user entering credentials via a GUI display), the information input screen including a first list that lists a plurality of external electronic devices (fig. 8, ‘808, which discloses providing the user requesting access with the option to select one of a plurality of devices to login via);
receive a second user input selecting a specific input selecting a specific external electronic device from among the plurality of external electronic devices in the list (fig. 8, ‘808, which discloses selecting one of the plurality of devices in the GUI prompt);
based on the second user input, transmit a request message regarding the specific external electronic device, the request message requesting login information (fig. 8, ‘810-‘812, “Login with Lookout”); and
automatically enter the login information into the information input screen (par [0046], lines 34-36, “automatically entered”).
Mahaffey et al does not explicitly teach receiving the login information regarding the specific external electronic device via the communication input screen.
However, Cumming further teaches receiving the login information regarding the specific external electronic device via the communication input screen (fig. 4, which discloses providing a plurality of options for user name selection associated with a plurality of different accounts during login).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings disclosed by Cumming within the disclosure of Mahaffey et al because incorporating the option to provide a plurality of user names for selection by a user intending to login (as disclosed in fig. 4 of Cumming) with the device selection login option via GUI (disclosed in fig. 8 of Mahaffey et al) in order to provide the useful improvement of expediting the authentication process for requesting users by providing a user with the option to view a listing of devices and corresponding user identification addresses to prevent unnecessary delays caused by password/user name issues.
With respect to claim 12, Mahaffey et al and Cumming teach the limitations disclosed by claim 11.
Mahaffey et al further teaches wherein the information input screen includes an authentication screen that secures access to the application (fig. 9, ‘904). 
With respect to claim 13, Mahaffey et al and Cumming teach the limitations disclosed by claim 11.
Mahaffey et al further teaches wherein the login information includes authentication information utilized to authenticate a user for access to the application (fig. 15). 

With respect to claim 18, Mahaffey et al and Cumming teach the limitations disclosed by claim 11.
Mahaffey et al further teaches wherein the processor is configured to: broadcast a request message requesting the login information using the communication circuitry (par [0094], lines 6-11). 
With respect to claim 20, Mahaffey et al and Cumming teach the limitations disclosed by claim 11.
Mahaffey et al further teaches wherein each piece of login information is visually displayed in the first list using at least one of an image or a text (fig. 8, ‘804-‘812). 

8.	Claims 4-7 and 14-17 are rejected under 35 USC 103 as being unpatentable over Mahaffey et al (US 2014/0189808) in view of Cumming (US 2013/0347128), further in view of Jones-McFadden et al (US 2017/0195307).
With respect to claim 4, Mahaffey et al and Cumming teach the limitations of claim 1.
Mahaffey et al further teaches transmitting a request message requesting the input information to the identified one or more external electronic devices including the specific external electronic device (fig. 7-15).
Mahaffey et al and Cumming do not explicitly teach wherein the processor is configured to: 
access an input information transmission/reception history stored in the memory to identify the one or more external electronic devices registered in the input information transmission/reception history.
Jones-McFadden et al further teaches wherein the processor is configured to: 
access login information transmission/reception history stored in the memory to identify the one or more external electronic devices registered in the login information transmission/reception history (par [0054], lines 1-2 & 24-30, which disclose collecting historical exposure events from a plurality of secondary users). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Mahaffey et al and Cumming because incorporating the function of extracting data only pertaining to historical events that are identical to user-initiated activity, upon receiving a transaction request from a user device, because eliminating the need for searching through data that doesn’t pertain to the user’s current transaction and only searching relevant historical events would cause Mahaffey et al and Cumming to reduce memory requirements and improve processing speed during requested transactions (as disclosed in par [0057] of Jones-McFadden et al).
With respect to claim 5, Mahaffey et al and Cumming do not explicitly teach wherein the login information transmission/reception history includes identification of a second external device that previously provided the login information for the application and wherein the request message is transmitted to the second external device based on the identification.
Jones-McFadden et al further teaches wherein the login information transmission/reception history includes identification of a second external device that previously provided the login information for the application (par [0054], lines 24-30, “activity history of one or more secondary user devices”), and wherein the request message is transmitted to the second external device based on the identification (par [0085], lines 18-20, “specify secondary user devices”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Mahaffey et al and Cumming according to the motivation disclosed regarding claim 4.

With respect to claim 6, Mahaffey et al and Cumming do not explicitly teach wherein the processor is configured to access an login information transmission/reception history stored in the memory to output the list of the one or more external electronic devices registered in the login information transmission/reception history on the display and  when displaying the first list, visually distinguish the specific external electronic device from other items in the first list based on detecting that the specific external electronic device previously transmitted and/or received the login information relevant to the application.
 Jones-McFadden et al further teaches wherein the processor is configured to: 
access an login information transmission/reception history stored in the memory to output the list of the one or more external electronic devices registered in the login information transmission/reception history on the display (par [0063], “historical exposure events….plurality of secondary user devices”); and 
when displaying the first list, visually distinguish the specific external electronic device from other items in the first list based on detecting that the specific external electronic device previously transmitted and/or received the login information relevant to the application (par [0005], lines 10-12, “devices ae associated with the historical exposure event”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and Wang et al according to the motivation disclosed regarding claim 4.

With respect to claim 7, Mahaffey et al and Cumming do not explicitly teach wherein the processor is configured to scan for discoverable external electronic devices using the communication circuitry which are communicatively connectable and/or presently connected to the electronic device detect the discoverable one or more external electronic devices by the scan; and transmit a request message requesting login information to the detected discoverable one or more external devices including the specific external electronic device.
Jones-McFadden et al further teaches wherein the processor is configured to: 
scan for discoverable external electronic devices using the communication circuitry which are communicatively connectable and/or presently connected to the electronic device (par [0048], lines 12-14, “constantly monitors the user devices”); 
detect the discoverable one or more external electronic devices by the scan (par [0050], lines 1-14); and 
transmit a request message requesting login information to the detected discoverable one or more external devices including the specific external electronic device (par [0050], lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and Wang et al according to the motivation disclosed regarding claim 4.

With respect to claim 14, Mahaffey et al and Cumming teach the limitations of claim 11.
Mahaffey et al further teaches transmitting a request message requesting the login information to the identified one or more external electronic devices including the specific external electronic device (fig. 7-15).
Mahaffey et al and Cumming do not explicitly teach wherein the processor is configured to access an login information transmission/reception history stored in the memory to identify the one or more external electronic devices registered in the login information transmission/reception history.
Jones-McFadden et al further teaches wherein the processor is configured to: 
access an login information transmission/reception history stored in the memory to identify one or more external electronic devices registered in the login information transmission/reception history (par [0027], lines 7-12, “activity history”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Mahaffey et al and Cumming because incorporating the function of extracting data only pertaining to historical events that are identical to user-initiated activity, upon receiving a transaction request from a user device, because eliminating the need for searching through data that doesn’t pertain to the user’s current transaction and only searching relevant historical events would cause Mahaffey et al and Cumming to reduce memory requirements and improve processing speed during requested transactions (as disclosed in par [0057] of Jones-McFadden et al).
With respect to claim 15, Mahaffey et al and Cumming do not explicitly teach wherein the login information transmission/reception history includes identification of a second external device that previously provided the login information for the application, and wherein the request message is transmitted to the second external device based on the identification.
Jones-McFadden et al further teaches wherein the login information transmission/reception history includes identification of a second external device that previously provided the login information for the application (par [0054], lines 24-30, “activity history of one or more secondary user devices”), and wherein the request message is transmitted to the second external device based on the identification (par [0085], lines 18-20, “specify secondary user devices”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Mahaffey et al and Cumming according to the motivation disclosed regarding claim 14.

With respect to claim 16, Mahaffey et al and Cumming do not explicitly teach wherein the processor is configured to access an login information transmission/reception history stored in the memory to output a list of one or more external electronic devices registered in the login information transmission/reception history on the display; and when displaying the list, visually distinguish the specific external electronic device from other items in the list based on detecting that the specific external electronic device previously transmitted and/or received the login information relevant to the application.
Jones-McFadden et al further teaches wherein the processor is configured to: 
access an login information transmission/reception history stored in the memory to output a list of one or more external electronic devices registered in the login information transmission/reception history on the display (par [0063], “historical exposure events….plurality of secondary user devices”); and 
when displaying the list, visually distinguish the specific external electronic device from other items in the list based on detecting that the specific external electronic device previously transmitted and/or received the login information relevant to the application (par [0005], lines 10-12, “devices ae associated with the historical exposure event”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Mahaffey et al and Cumming according to the motivation disclosed regarding claim 14.
With respect to claim 17, Mahaffey et al and Cumming do not explicitly teach wherein the processor is configured to scan for discoverable external electronic devices using the communication circuitry which are communicatively connectable and/or presently connected to the electronic device; detect the discoverable one or more external electronic devices by the scan; and transmit a request message requesting the login information to the detected discoverable one or more external devices including the specific external electronic device.
Jones-McFadden et al further teaches wherein the processor is configured to: 
scan for discoverable external electronic devices using the communication circuitry which are communicatively connectable and/or presently connected to the electronic device (par [0048], lines 12-14, “constantly monitors the user devices”); 
detect the discoverable one or more external electronic devices by the scan (par [0050], lines 1-14); and 
transmit a request message requesting the login information to the detected discoverable one or more external devices including the specific external electronic device (par [0050], lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Mahaffey et al and Cumming according to the motivation disclosed regarding claim 14.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220827